                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


GARRY JONES,

                     Petitioner,

v.                                                       Case No. 10-14476

JOHN DAVIDS,

                Respondent.
__________________________________/

ORDER GRANTING PETITIONER'S MOTIONS TO LIFT STAY AND REOPEN CASE,
   AMEND THE CASE CAPTION, AND SUPPLEMENT HIS HABEAS PETITION

       Garry Jones, a Michigan prisoner, filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. His case was held in abeyance in 2016 to allow him to

exhaust his claims in state court. (Dkt. #36.) Petitioner now moves to lift the stay and

reopen the case, amend the case caption, and supplement his petition for writ of

habeas corpus. (Dkt. #37–39.) For the reasons stated below, the court will grant these

motions.

       Petitioner was convicted of two counts of armed robbery, being a felon in

possession of a weapon, and two counts of possession of a firearm during the

commission of a felony, second offense, following a jury trial in the Wayne County

Circuit Court. He was sentenced to concurrent terms of 20 to 35 years imprisonment on

the robbery and felon in possession convictions and concurrent terms of 5 years

imprisonment on the felony firearm convictions to be served consecutively to the other

sentences in 2007. In his initial petition, Petitioner raised claims concerning his right to

self-representation and the effectiveness of trial and appellate counsel. The court
granted Petitioner relief on his self-representation claim, but the United States Court of

Appeals for the Sixth Circuit reversed that decision. The court then reopened this case

for consideration of Petitioner’s remaining, unaddressed claims. Petitioner thereafter

moved to stay the proceedings so that he could return to the state courts and exhaust

additional claims concerning the effectiveness of trial counsel and the conduct of the

prosecutor. In 2016, the court granted that request and stayed and administratively

closed the case to allow Petitioner to exhaust his state court remedies.

       The matter is now before the court on Petitioner’s motions to re-open this case

and proceed on an amended petition with his supplemental claims (included with his

motion). Since it appears that Petitioner has completed the state court process and

substantially complied with the court’s stay and abeyance order, the court will grant

these motions. The court will further order that the caption in this case be amended to

reflect that the proper respondent in this case is now John Davids, the warden of the

prison where Petitioner is currently incarcerated. See Edwards v. Johns, 450 F. Supp.

2d 755, 757 (E.D. Mich. 2006); see also Rules Governing § 2254 Cases, Rule 2(a), 28

foll. U.S.C. § 2254. Accordingly,

       IT IS ORDERED that Petitioner’s motion to lift the stay and reopen the case (Dkt.

#39) and motion to supplement his petition for writ of habeas corpus (Dkt. #38) are

GRANTED. Respondent is DIRECTED to file an answer to the petition, as amended,

and any additional, relevant state court record by June 3, 2019. Petitioner shall have

until July 19, 2019 to file any desired reply. The court makes no determination as to the

procedural or substantive merits of the claims.



                                             2
        IT IS FURTHER ORDERED that Petitioner’s motion to amend the case caption

(Dkt. #37) is GRANTED. The caption of the case will be amended to reflect that the

proper respondent in this case is John Davids.

                                                           s/Robert H. Cleland
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE

Dated: December 4, 2018



I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 4, 2018, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\10-14476.DAVIDS.Reopen.wpd




                                                      3
